                  Case 1:19-cr-00561-LAP Document 360 Filed 08/16/21 Page 1 of 1




                                              GLAVIN PLLC
                                            2585 Broadway #211
                                          New York, New York 10025
                                               646-693-5505

                                                            August 16, 2021


         VIA ECF
         Honorable Loretta A. Preska
         U.S. District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007


                Re:    United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
         Dear Judge Preska:
                I write to respectfully request an extension of the briefing schedule for sentencing
         submissions in this matter. See Dkt. 352. Rather than the Special Prosecutors’ submission being
         due today, August 16, I request that our submission be due on Tuesday, August 24, with the
         defense submission due on Tuesday, September 21. I make this request because of some other
         professional matters that have occupied my time over the last two weeks. Ronald Kuby, Esq.,
         counsel for Mr. Donziger, consents to our request for an extension of the briefing schedule.


                                                            Respectfully submitted,


                                                            _______/s/______________________
                                                            Rita M. Glavin

                                                            Special Prosecutor on behalf
The extension requested above is
                                                            of the United States
GRANTED.

SO ORDERED.

Dated:       August 16, 2021
             New York, New York


_______________________________
______________________________
                            _ _
LORETTA A.
        A PRESKA,
           PRESKA U.S.D.J.
                   U S D J
